Title: To George Washington from Oliver Wolcott, Jr., 12 July 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir,
Philadelphia July 12th 1797

I have recd your Letter of the third instant no monies have been deposited by Colo. Shreve, I shall accordingly transmit your Letter to Mr Ross; he went out of Town unexpectedly.
I hear that my fathers health is declining, and shall set out for Connecticut to morrow. We have no news—Genl Marshall will sail this week. I am ever with perfect deference your obedt servt

Oliver Wolcott jr

